Citation Nr: 0930235	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2005 
and March 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) Seattle, Washington, denying the 
Veteran's service connection claim for PTSD. 

The appellant subsequently relocated to the jurisdiction of 
the RO in Nashville, Tennessee and her claims file was 
transferred to that RO.

In July 2008, the Board remanded the Veteran's claim to the 
RO via the Appeals Management Center (AMC), in Washington, DC 
for further development and consideration. 

Regrettably, the Board is again remanding her claim to the RO 
via the AMC for still further development and consideration.  


REMAND

The Board previously remanded the Veteran's claim, in 
pertinent part, in July 2008 so that VA could provide a 
psychiatric examination to determine the nature and etiology 
of any currently diagnosed psychiatric disabilities, 
including, but not limited to, PTSD, reconciling her multiple 
psychiatric diagnoses and the medical evidence of record.  
Unfortunately, there was not substantial compliance with the 
Board's July 2008 remand directives, requiring another remand 
- as a matter of law, to correct these deficiencies.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).

Although the Veteran is seeking service connection for PTSD, 
claimed as secondary to in-service physical and verbal abuse 
by her spouse, the record shows that she has been diagnosed 
with several psychiatric disabilities -including PTSD, 
bipolar disorder, and borderline personality disorder.  The 
record also contains an October 2005 letter from a VA social 
worker indicating that her symptoms are consistent with those 
who are survivors of domestic violence.  

The December 2008 VA examination report, under remand, 
provides Axis I diagnoses of bipolar disorder, depressed and 
anxiety disorder, not otherwise specified; and it also 
provides an Axis II diagnosis of borderline personality 
disorder.  In reconciling these diagnoses with the Veteran's 
previous diagnoses and medical evidence of record, the VA 
examiner's report provides that, while the Veteran reported a 
significant history of being emotionally and verbally abused 
by her now ex-spouse, she does not meet the A criteria for 
PTSD -specifically as she did not experience or witness, nor 
was she confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of herself or others.  The report 
further provides that the Veteran reported avoidance of 
psychological reminders of the abuse, avoidance of watching 
sexually thematic television shows, occasional panic symptoms 
with reminders (auditory hallucinations, her witnessing 
domestic violence situations) of the domestic violence.  It 
also provides that she denied hyperarousal symptoms and 
hypervigilence.  Hence, it provides, she does not meet the 
criteria for DSM-IV PTSD.  

The report also indicates that, in coming to this conclusion, 
the VA examiner reviewed the statements provided by the 
Veteran's friends, fellow servicemembers, family, and pastor; 
and although these statements show that the Veteran was a 
victim of domestic abuse, they do not establish that she has 
suffered or is suffering from symptoms warranting a diagnosis 
of PTSD.  The report also indicates that the VA examiner also 
reviewed the Veteran's claims file, service and post-service 
medical records.  And so, to the extent that the report 
reconciles the various diagnoses of record, ruling out a 
current diagnosis of PTSD in favor diagnoses of bipolar 
disorder, depressed; anxiety disorder, not otherwise 
specified; and borderline personality disorder, it is in 
compliance with the Board's July 2008 remand directives.

Notwithstanding, the RO/AMC did not comply with the Board's 
instruction to have the VA examiner provide an opinion as to 
the etiology of all psychiatric disabilities currently 
diagnosed -particularly insofar as each may be related to her 
military service.  See Clemons v. Shinseki, No. 07-558 (Feb. 
17, 2009) (noting that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  Having diagnosed psychiatric disabilities in 
addition to PTSD, the December 2008 VA examination report 
fails to address the etiology of those disabilities currently 
diagnosed, so a remand is required to correct this 
deficiency.  See Stegall, supra.   See also, Dyment, supra.   

Lastly, the Board observes that in response to the prior 
remand, the RO/AMC sent the Veteran a letter in August 2008 
informing her of potential sources of information that might 
verify her claimed personal assault and requesting that she 
provide such relevant information, in accordance with M21-1, 
part III, 5.14(c).  The Veteran's claims file also includes a 
statement that the Veteran's asserted in-service stressors 
are not established by the record and indicates that this 
statement was provided to the VA examiner who examined the 
Veteran in December 2008 -the report of which examination is 
also of record.  So the Board is satisfied as to the RO/AMC's 
substantial compliance with those remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  If possible, return the file to the VA 
C&P examiner that recently examined the 
Veteran in December 2008 and ask that he 
submit supplemental medical nexus opinions 
indicating whether it is at least 
as likely as not (i.e., 50 percent or more 
probable) each of the Veteran's diagnosed 
acquired psychiatric disabilities, other 
than PTSD, is related to her military 
service -particularly, whether each is 
related to her asserted in-service 
personal assault.  The examiner should 
reconcile the opinions with the October 
2005 letter reflecting that the Veteran is 
dealing with symptoms consistent with 
survivors of domestic violence.  

The examiner must review the claims file 
for the pertinent medical and other 
history, including a complete copy of this 
remand.

The examiner must discuss the rationale of 
the opinions, whether favorable or 
unfavorable.

If, for whatever reason, it is not 
possible to have this examiner provide 
these additional supplemental opinions, 
then have someone else equally qualified 
to make these important determinations 
of causation.

2.  Then readjudicate the claim for 
service connection for an acquired 
psychiatric disability, to include PTSD, 
on the underlying merits in light of the 
additional evidence.  If this claim is not 
granted to the Veteran's satisfaction, 
send her and her representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond to 
it before the record is returned to the 
Board for further appellate review of this 
remaining claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




